Citation Nr: 9934965	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-38 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran, who served on active duty from January 1942 to 
August 1945, died in February 1995.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan that denied service connection for the 
cause of the veteran's death.  The claims file was 
subsequently transferred to the VA Regional Office (RO) in 
St. Petersburg, Florida

The Board, in October 1997, remanded the appellant's claim 
for further development.  It was noted in that remand that 
the appellant was apparently raising the issue of entitlement 
to dependency and indemnity compensation benefits for the 
cause of the veteran's death pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1997).  A claim for VA 
death pension benefits was received in February 1998.  As it 
does not appear that any action has been taken with respect 
to either issue, the issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the originating agency.

2. The cause of the veteran's death in February 1995 was 
congestive heart failure due to dilated cardiomyopathy; 
organizing pneumonitis contributed to the veteran's death.

3.  Neither a cardiovascular nor respiratory disability was 
present in service, a cardiovascular disability was not 
manifested within one year thereafter, and neither disability 
is otherwise shown to be related to service.

4.  No competent medical evidence demonstrating that a 
service-connected disability either caused, hastened, or 
contributed substantially or materially to the veteran's 
death has been submitted.

5.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially with respect to this claim is whether the appellant 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible.  If she has not presented a well-
grounded claim, her appeal must fail and there is no duty to 
assist her further in the development of that claim because 
such development would be futile.  38 U.S.C.A. § 5107(a).  As 
will be explained below, the Board finds that this claim is 
not well grounded.

Factual Background

The veteran's service medical records reflect that on 
examination in November 1941 for entry into service the 
veteran's cardiovascular system and lungs were normal.  
Clinical records show that in May 1944 the veteran's blood 
pressure reading was 108/68, that his heart was regular and 
that his lung sounds were normal.  In June 1944 his blood 
pressure reading was 110/70, his heart was again found to be 
regular and no abnormalities of the lungs were found.  The 
service medical records included no references to a 
cardiovascular or respiratory disability by way of 
complaints, findings, treatment or diagnosis.

On VA examination of the veteran in October 1946 his blood 
pressure was 120/80 and his cardiovascular and respiratory 
systems were found to be normal.  On VA examination of the 
veteran in October 1959 his blood pressure was 148/104.  On 
VA examination in October 1963 his blood pressure was 110/80 
on the left and 120/80 on the right.  His lungs were normal 
and his heart was within normal limits clinically.

On VA examination in November 1966 his blood pressure was 
120/75.  No pulmonary conditions were manifested and his 
heart was within normal limits clinically.  At the time of a 
March 1972 VA psychiatric examination it was noted that the 
veteran had been taking Librium on an as needed basis since 
1964.  F.W. Anderson, M.D., in an April 1974 statement, 
indicated that the veteran was taking Librium, 25 mg., three 
times a day for his psychiatric condition.  At the time of an 
August 1986 VA psychiatric examination the veteran reported 
that he had attempted to decrease the use of Librium without 
success as he found that he became increasingly anxious, 
moody and irritable when not using the medication as 
prescribed.

Records from Fishermen's Hospital show that the veteran was 
admitted to the coronary care unit in October 1994 with 
intermittent chest pain and shortness of breath.  It was 
reported that he had no history of hypertension or myocardial 
infarction.  The diagnoses on discharge in November 1994 
included congestive heart failure, dilated cardiomyopathy and 
bilobar pneumonia.  His medications were reported to include 
Librium, 25 mg., at bedtime.  

The veteran was re-admitted to Fishermen's Hospital later in 
November 1994 with recurrent, severe, high epigastric pain 
and was again admitted in December 1994 with shortness of 
breath and orthopnea of two days duration.  He was discharged 
later the same month with diagnoses of congestive heart 
failure with bilateral pleural effusions; gastritis, 
esophagitis, with history of ulcer disease; dilated 
cardiomyopathy; chronic lymphocytic leukemia, by history; and 
abdominal aortic aneurysm, 4.7 cm.  His discharge medications 
were not reported to include Librium.

VA medical records show that the veteran, in February 1995, 
was admitted to the VA Medical Center, Iron Mountain, with 
chest congestion, weight loss and generalized malaise.  He 
complained of shortness of breath with minimal exertion, 
orthopnea and easy fatigability.  Six days following his 
admission the veteran was transferred to the Clement  J. 
Zablocki VA Medical Center for further work-up of a pulmonary 
infiltrate that had persisted despite treatment for pneumonia 
and congestive heart failure.  

On February 14, 1995, the veteran died at the Clement  J. 
Zablocki VA Medical Center.  The certificate of death listed 
the cause of death to be congestive heart failure due to 
dilated cardiomyopathy.  A significant condition which 
contributed to death but did not result in the underlying 
cause was organizing pneumonitis.  It was  noted that an 
autopsy was performed.  At the time of his death, service 
connection was in effect for psychoneurosis, anxiety 
reaction, evaluated as 10 percent disabling; bilateral 
tinnitus, evaluated as 10 percent disabling; bilateral 
hearing loss, evaluated as 10 percent disabling; and otitis 
externa, evaluated as noncompensable.

The record shows that the autopsy was performed approximately 
24 hours after the veteran's death.  In the report it was 
noted that the autopsy revealed cardiomegaly with dilated 
cardiomyopathy secondary to severe coronary arteriosclerosis.  
Areas of old myocardial infarct and interstitial myocardial 
fibrosis were seen and the lungs showed bilateral upper lobe 
organizing pneumonitis.  There was also massive bilateral 
pleural effusion as well as severe chronic passive congestion 
of both lungs secondary to the severe congestive heart 
failure.  It was concluded that the cause of death was 
congestive heart failure secondary to dilated cardiomyopathy 
with old myocardial infarct and interstitial myocardial 
fibrosis due to coronary artery disease.

The Chief of the Cardiology Section at the Clement  J. 
Zablocki VA Medical Center, in an April 1999 memorandum, 
indicated that the veteran, at the time of his admission, was 
receiving 25 mg. of Librium, by mouth, every night.  It was 
noted that this was discontinued at the time of his transfer.  
The physician observed that it was unlikely that the 
discontinuation of a relatively small dose of Librium would 
result in benzodiazepine withdrawal syndrome.

Another VA physician, in a May 1999 memorandum, reported that 
the veteran was on benzodiazepine on a long-standing basis 
and most recently in the dosage of 25 mg. nightly.  After 
noting that the dosage of Librium was not a large dose, the 
physician stated that she had not seen a fatal reaction to 
discontinuation.  It was observed that discontinuation, if it 
were to cause a problem, would be manifested by trouble 
sleeping and, in occasional cases, in seizures.  The 
physician stated that she did not think the amount of 
benzodiazepine in the veteran's chart and record would be of 
a magnitude to consider that diagnosis.

The VA physician noted that, in her experience, she had not 
seen cardiac failure related to benzodiazepine use or 
withdrawal.  She indicated that there was more subjective 
discomfort and experience of anxiety rather than physical 
risks involved in benzodiazepine withdrawal.  It was 
concluded that the physician did that think that there was 
causal relationship as there was a long history of heart 
disease and it appeared that the heart disease ran a familiar 
course and came to a point of being unresponsive to 
treatment.


Analysis

The appellant has requested that service connection be 
granted for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991) provides, in pertinent part, that when any 
veteran dies from a service-connected or compensable 
disability, the VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  The death 
of a veteran is due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (West 1991).

The appellant argues that, while the veteran had been taking 
Librium for his service-connected psychiatric disability 
since 1960, when the veteran was being treated at a VA 
hospital in Milwaukee just prior to his death, a VA physician 
decided to take the veteran off Librium.  She asserts that 
the VA facility sent out for a new drug, administered it to 
the veteran at 12:30 p.m., and that he died within a few 
minutes.  She also argues that the veteran did not have any 
heart trouble when he entered the service and that his 
traumatic experiences may have resulted in his heart 
problems.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as here, a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required to 
establish well-grounded claims.  While the veteran's spouse 
was certainly competent to judge the immediate effects of the 
veteran's treatment, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).
Numerous examinations of the veteran were conducted by the 
VA, beginning in 1946.  The veteran's cardiovascular system 
was shown to be normal not only on his entrance examination 
but was consistently shown to be normal on VA examinations.  
The first medical evidence of cardiovascular and respiratory 
disabilities is dated in 1994, almost five decades following 
the veteran's separation from service.

No medical opinion linking the discontinuance of the 
veteran's Librium to his death is of record.  Although the 
appellant has expressed her opinion that such a relationship 
exists, she is not qualified, as a lay person, to furnish 
medical opinions or diagnoses.  Espiritu, supra.  Here, the 
appellant has not submitted any medical opinion or other 
evidence which supports this claim.  Further, no evidence has 
been presented to establish that the cardiovascular or 
respiratory disability was present in service or for many 
years thereafter, or that either condition was otherwise 
related to service. Given the evidence that is of record, 
this claim may not be considered well grounded.  38 U.S.C.A. 
§§ 1310, 5107; 38 C.F.R. §§ 3.312, 20.101 (1999).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

Although the Board has considered and disposed of the 
appellant's claim on a ground different from that of the 
Regional Office; that is, whether the appellant's claim is 
well grounded rather than whether she is entitled to prevail 
on the merits, the appellant has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the Regional Office accorded the appellant greater 
consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  To submit a well-grounded claim, the appellant would 
need to offer competent evidence, such as a medical opinion, 
that there is a relationship between the causes of the 
veteran's death and his military service.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for the cause of the 
veteran's death is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

